Exhibit 10.5
EMPLOYMENT AGREEMENT
This Employment Agreement is made and entered into by and between MiMedx Group,
Inc. (the “Company”) and Michael J. Culumber (“Executive”) as of May 16, 2008
(the “Effective Date”).
1. Position and Duties. Executive shall be employed by the Company as its Chief
Financial Officer reporting to Thomas W. D’Alonzo and John C. Thomas, Jr. the
Chief Executive Officer and Chief Financial Officer, respectively, of MiMedx
Group, Inc., the parent corporation of which the Company is a wholly owned
subsidiary. Executive agrees to devote his full-time business time, energy and
skill to his duties at the Company. These duties shall include all those duties
customarily performed by a chief financial officer and the Executive’s services
shall be performed primarily at the Company’s offices, Tampa, Florida.
2. Term of Employment: Executive’s employment as an employee of the Company will
be for a two-year term, renewable for consecutive one-year terms upon mutual
agreement of the parties. However, subject to the terms and conditions hereof,
such employment may be terminated by Executive or the Company at any time, with
or without good reason. Upon the termination of Executive’s employment as an
employee of the Company, for any reason, neither Executive nor the Company shall
have any further obligation or liability under this Agreement to the other,
except for the accrued rights of the Executive hereunder and as set forth in
this paragraph and paragraphs 5 and 6 below.
3. Compensation: Executive shall be compensated by the Company for his services
as follows:
Base Salary: Executive shall be paid a monthly Base Salary of $12,500.00 per
month ($150,000 on an annualized basis), subject to applicable withholding, in
accordance with the Company’s normal payroll procedures. Executive’s salary
shall be reviewed on at least an annual basis. In the event of such an increase,
that increased amount shall become Executive’s Base Salary. The parties
acknowledge that Executive will be eligible as additional compensation of up to
20% of the Base Salary if certain MiMedx objectives are achieved. Such
objectives and metrics to be mutually agreed upon and the achievement of those
objectives shall be determined by the Company’s Board of Directors.
4. Benefits: Executive shall have the right to participate in and to receive
benefits under any of the Company’s employee benefit plans, as such plans may be
modified from time to time. In addition, Executive shall be entitled to the
benefits afforded to other members of senior management.
5. Benefits Upon Termination: In the event of Executive’s voluntary termination
from employment with the Company, or in the event that Executive’s employment
terminates as a result of his death, Executive shall be entitled to no
compensation or benefits from the Company other than those earned under
paragraph 3 above through the date of his termination or in the case of any
stock, vested through the date of his termination.

 

 



--------------------------------------------------------------------------------



 



6. Benefits Upon Other Termination. Executive agrees that his employment may be
terminated by the Company at any time, with or without good reason. In the event
of the termination of Executive ‘s employment by the Company for the reasons set
forth below, he shall be entitled to the following:
(a) Termination for Good Reason: If Executive’s employment is terminated by the
Company for good reason as defined below, Executive shall be entitled to no
compensation or benefits from the Company other than those earned under
paragraph 3.
For purposes of this Agreement, a termination “for good reason” occurs if
Executive is terminated for any of the following reasons:
(i) theft, dishonesty, or falsification of any employment or Company records;
(ii) conviction of a felony or any act involving moral turpitude;
(iii) consistent poor performance, as determined by the Board in its sole
discretion;
(iv) improper disclosure of the Company’s confidential or proprietary
information;
(v) any intentional act by Executive that has a material detrimental effect on
the Company’s reputation or business; or
(vi) any material breach of this Agreement, which breach, if curable, is not
cured within thirty (30) days following written notice of such breach from the
Company.
(b) Termination Without Good Reason: If the Company (i) materially breaches this
Employment Agreement or (ii) requires the Executive to based at any office or
location other than that which the Executive initially is employed at within
thirty days of this Employment Agreement, except for travel reasonably required
in the performance of the Executive’s responsibilities consistent with practices
in effect prior to the Effective Date, this shall constitute termination without
good reason. If Executive’s employment is terminated by the Company following
the Effective Date for any reason other than for good reason, Executive shall be
entitled to the following separation benefits:
(i) all accrued compensation and benefits through the date of termination
including any option grants that have been vested through that date; and
(ii) continued payment of Executive’s salary at his Base Salary rate together
with applicable fringe benefits (including any COBRA expense) as provided to
other executive employees, less applicable withholding, until the lesser of
either (i) the end of the Term of Employment as set forth in this Employment
Agreement or (ii) six months. In no case shall this be less than six months.

 

2



--------------------------------------------------------------------------------



 



(c) Change of Control: In the event the Executive’s employment is terminated
during the term hereof by either the Executive or the Company (not for good
reason) after the occurrence of a “Change of Control”, such termination shall be
deemed to be a termination without good reason For the purposes of this
Agreement a “Change of Control” shall be deemed to occur upon any of the
following: (x) the acquisition, directly or indirectly, following the Effective
Date by any person (as such term is defined in Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended), in one transaction or a series of
related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the Effective Date, or (y) the date of the
closing of a disposition by the Company (whether direct or indirect, by sale of
assets or stock, merger, consolidation or otherwise) of all or substantially all
of its business and/or assets in one transaction or series of related
transactions, where the Company an affiliate of the Company or a control person
of the Company immediately prior to the transaction(s) in question is not the
controlling entity or person after such transaction(s).
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Company forms a holding company as a result of which
the holders of the Company’s voting securities immediately prior to the
transaction hold, in approximately the same relative proportions as they hold
prior to the transaction, substantially all of the voting securities of a
holding company owning all of the Company’s voting securities after the
completion of the transaction.
A Change in Control shall not be deemed to have occurred as a result of an
initial public offering of the common stock of the Company, or the creation or
development of a public market for the shares of common stock of the Company
through a “reverse merger” into a public company or other similar transaction.
7. Employee Inventions and Proprietary Rights Assignment Agreement: Executive
agrees to execute and abide by the terms and conditions of the Company’s
standard Employee Inventions and Proprietary Rights Assignment Agreement, which
shall not be materially different from the form attached as Exhibit A hereto.
8. Agreement Not To Compete Unfairly: Employee agrees that in the event of his
termination at any time and for any reason, she shall not compete with the
Company in any unfair manner, including, without limitation, using any
confidential or proprietary information of the Company to compete with the
Company in any way.
9. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Employee and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Atlanta, Georgia in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Employee acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Provided, however, that this arbitration provision
shall not apply to any disputes or claims relating to or arising out of the
misuse or misappropriation of trade secrets or proprietary information.
10. Interpretation: Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of Florida.
11. Successors and Assigns: This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by Executive, he
shall not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.

 

3



--------------------------------------------------------------------------------



 



12. Entire Agreement: This Agreement constitutes the entire employment agreement
between Executive and the Company regarding the terms and conditions of his
employment, with the exception of (i) the agreement described in paragraph 8 and
(ii) any stock or option agreements between Executive and the Company. This
Agreement (including the documents described in (i) and (ii) herein) supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment by the
Company.
13. Validity: If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.
14. Modification: This Agreement may only be modified or amended by a
supplemental written agreement signed by Executive and the Company.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

                  MIMEDX GROUP, INC.    
 
           
 
  By:   /s/: John C. Thomas, Jr.
 
Its: Secretary    
 
           
 
      /s/: Michael J. Culumber
 
Michael J. Culumber    

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEE INVENTION ASSIGNMENT
CONFIDENTIALITY AGREEMENT
In consideration of, and as a condition of my employment with MiMedx Group,
Inc., a Florida corporation (the “Company”), I hereby represent to, and agree
with the Company as follows:
1. Purpose of Agreement. I understand that the company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the company to preserve
and protect its “proprietary information” (as defined in Section 6 below), its
rights in “inventions” (as defined in Section 2 below) and in all related
intellectual property rights. Accordingly, I am entering into this employee
invention Assignment and Confidentiality Agreement (this “Agreement”) as a
condition of my employment with the Company, whether or not I am expected to
create inventions of value for the Company.
2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company all (“Inventions”) defined as, improvements, designs, original works of
authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works and trade secrets that I make or conceive or
first reduce to practice or create, either alone or jointly with others, during
the period of my employment, whether or not in the course of my employment, and
whether or not such Inventions are patentable, copyrightable or protectable as
trade secrets.
17. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development,
will be the sole and exclusive property of the Company and are hereby
irrevocably assigned by me to the Company.
18. Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company: (i) all worldwide patents, patent applications, copyrights, mask works,
trade secrets and other intellectual property rights in any Invention; and
(ii) any and all “Moral Rights” (as defined below) that I may have in or with
respect to any Invention. I also hereby forever waive and agree never to assert
any and all Moral Rights I may have in or with respect to any Invention, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right”.

 

6



--------------------------------------------------------------------------------



 



19. Assistance. I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Inventions in any and all
countries. I will execute any documents that the Company may reasonably request
for use in obtaining or enforcing such patents, copyrights, mask work rights,
trade secrets and other legal protections. My obligations under this paragraph
will continue beyond the termination of my employment with the Company for any
reason or no reason, provided that the Company will compensate me at a
reasonable rate after such termination for time or expenses actually spent by me
at the Company’s request on such assistance. I hereby constitute and appoint the
Company as my agent and attorney in fact to execute and deliver any such
assignments or documents, including applications for patent or copyright
protection that I fail or refuse to execute and deliver, this power and agency
being coupled with an interest and being irrevocable.
20. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company
that relates to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company or any other party
with whom the Company agrees to hold information of such party in confidence
(the “Proprietary Information”). Such Proprietary Information includes, but is
not limited to, Inventions, marketing plans, product plans, business strategies,
financial information, forecasts, personnel information, customer lists and
domain names.
21. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company. I will not take with me any documents or materials or copies
thereof containing any Proprietary Information.
22. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.
23. Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my attention and effort during normal business hours. While I
am employed by the Company, I will not, without the Company’s express prior
written consent, provide services to, or assist in any manner, any business or
third party which competes with the current or planned business of the Company.
24. Notification. I hereby authorize the Company to notify my actual or future
employers of the terms of this Agreement and my responsibilities hereunder.
25. Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.

 

7



--------------------------------------------------------------------------------



 



26. Non-Solicitation of Suppliers/Customers. During my employment with the
Company and after termination of my employment, I will not directly or
indirectly solicit or take away suppliers or customers of the Company if the
identity of the supplier or customer or information about the supplier or
customer relationship is a trade secret or is otherwise deemed confidential
information under applicable law.
27. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.
28. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to that body of laws pertaining to conflict of laws. If any provision of
this Agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement. Notwithstanding the forgoing, if the value of this Agreement based
upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then this Agreement will not be
enforceable against such affected party and both parties agree to renegotiate
such provision(s) in good faith.
29. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.
30. Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.
31. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
32. Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of, waiver of, or
modification of, any obligation under this Agreement will be enforceable unless
set forth in writing signed by the party against which enforcement is sought.
Any amendment effected in accordance with this section will be binding upon all
parties hereto and each of their respective successors and assigns. No delay or
failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

 

8



--------------------------------------------------------------------------------



 



33. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.
34. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

                      MiMedx Group, Inc.       Employee:    
 
                    By:   /s/: John C. Thomas, Jr.       /s/: Michael J.
Culumber    
 
 
 
     
 
Signature    
 
                    Name:  
John C. Thomas, Jr.
     
Michael J. Culumber
   
 
              Name (Please print)    

 

9